Name: Decision of the EEA Joint Committee No 21/94 of 28 October 1994 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  industrial structures and policy;  economic policy;  European construction
 Date Published: 1994-12-17

 17.12.1994 EN Official Journal of the European Communities L 325/73 DECISION OF THE EEA JOINT COMMITTEE No 21/94 of 28 October 1994 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Council Regulation (EC) No 844/94 of 12 April 1994 amending Regulation (EEC) No 1101/89 on structural improvements in inland waterways transport (1) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in Annex XIII to the Agreement in point 44 (Council Regulation (EEC) No 1101/89) before the adaptation:  394 R 0844: Council Regulation (EC) No 844/94 of 12 April 1994 (OJ No L 98, 16. 4. 1994, p. 1). Article 2 The texts of Regulation (EC) No 844/94 in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 15 December 1994, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 October 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 98, 16. 4. 1994, p. 1.